Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 2/23/22 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PGPub 2008/0070409, hereinafter referred to as “Park”).
Park discloses the semiconductor method as claimed.  See figures 1-3 and corresponding text, where Park teaches, in claim 1, a method for fabricating a semiconductor device, comprising: 
forming a low-k dielectric layer (120), (figure 3; [0025-0027]), [0048]); 
forming a pattern (170) by etching the low-k dielectric layer (120) (figure 3; [0028], [0048-0052]); and 
implanting a carbon-containing material (195a, 195b) into a surface of the pattern (figures 3; [0031-0036], [0049-0053]). 

in claim 5, wherein the forming of the low-k dielectric layer includes: 
forming a dielectric layer (120); and 
forming the low-k dielectric layer by implanting a carbon-containing material(195a, 195b) into the dielectric layer to reduce a dielectric constant of the dielectric layer (figure 3; [0049-0053]). 
Park teaches, in claim 6, wherein the dielectric layer includes silicon oxide or carbon-containing silicon oxide (figure 3; [0049-0053]). 
Park teaches, in claim 10, a method for fabricating a semiconductor device, comprising: 
forming a dielectric layer (120) (figure 3; [0025-0027]), [0048]; 
implanting a carbon-containing material (195a, 195b) into the dielectric layer (figure 3; [0049-0053]); 
forming a trench (210) by a first etching of the dielectric layer (120) containing carbon (figures 3; [0031-0036], [0049-0053]); and 
forming a via (170) by a second etching of the carbon-containing dielectric layer on a bottom surface of the trench ((figure 2G; [0040-0042; [0052]). 
Park  teaches, in claim 13, wherein the dielectric layer includes silicon oxide or carbon-containing silicon oxide (figure 3; [0049-0053]).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US PGPub 2008/0246125, hereinafter referred to as “Kikuchi”).

in claim 10, a method for fabricating a semiconductor device, comprising: 
forming a dielectric layer (20) (figure 1B; [0030]); 
implanting a carbon-containing material into the dielectric layer (figure 1B; [0030]); 
forming a trench (27) by a first etching of the dielectric layer (20) containing carbon (figure 4; [0043-0044]); and 
forming a via (26) by a second etching of the carbon-containing dielectric layer on a bottom surface of the trench ((figure 3; [0043-0044]). 
Kikuchi teaches, in claim 11, further comprising: performing a heat treatment, after the forming of the via ([0046]). 
Kikuchi teaches, in claim 12, further comprising: forming a sacrificial layer (25) over the dielectric layer, after the forming of the dielectric layer ([0043]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2008/0070409, hereinafter referred to as “Park”) as applied to claim 1 above, and further in view of Kikuchi (US PGPub 2008/0246125, hereinafter referred to as “Kikuchi”).
Park discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Park fails to show, in claim 3, further comprising: performing a heat treatment onto the low-k dielectric layer, after the implanting of the carbon-containing material into the surface of the pattern. 
Kikuchi teaches, in claim 3, a similar method where subsequent heating process are performed in order to increase the adhesiveness of carbon material films ([0012])
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed, to incorporate further comprising: performing a heat treatment 

Park in view of Kikuchi shows, in claim 4, wherein the heat treatment is performed in an atmosphere of hydrogen or nitrogen ([0007] Kikuchi). 


Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2008/0070409, hereinafter referred to as “Park”).

Park shows, in claim 7, a method for fabricating a semiconductor device, comprising: 
forming a low-k dielectric layer containing carbon (figure 3; [0049-0053]); 
forming a trench (210) by performing a first etching of the low-k dielectric layer (120) (figures 2F and 3; [0028], [0048-0052]); 
forming a via by performing a second etching of the low-k dielectric layer on a bottom surface of the trench (figures 3; [0031-0036], [0049-0053]). 

Park fails to explicitly show, in claim 7, implanting a carbon-containing material  into a surface of the trench 
Park teaches, in claim 7, that the etching a trench (210) that overlaps the upper portion of above the via, is performed after implanting carbon ions into the sidewalls of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate implanting a carbon-containing material  into a surface of the trench, in the method of Park, according to the teachings of Park, with the motivation of increases the filling margin of the conductive material. 

Park shows, in claim 9, wherein the low-k dielectric layer includes carbon-containing silicon oxide (figure 3; [0049-0053]). 

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2008/0070409, hereinafter referred to as “Park”) as applied to claims 1 and 7 above, and further in view of Sun et al. (US PGPub 6,998,343, hereinafter referred to as “Sun”).
Park discloses the semiconductor method substantially as claimed.  See the rejection above.

in claim 2, wherein the implanting of the carbon-containing material into the surface of the pattern includes: a carbon tilt ion implantation process. 
Sun teaches, a similar method, in claim 2, where a tilt implanting process is used to form an effective barrier layer that is thin, have high purity, and low porosity. (col. 1, lines 65-66)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute wherein the implanting of the carbon-containing material into the surface of the pattern includes: a carbon tilt ion implantation process, in the method of Park, according to the teachings of Sun, with the motivation of forming an effective barrier layer that is thin, having high purity, and low porosity. Since both teach the formation of barrier layers are within damascene processing with the use of an ion implanting process one of ordinary skill in the art would be capable of adjusting the process during routine experimentation.    



However, Park fails to show, in claim 8, wherein the implanting of the carbon-containing material into the surface of the trench includes: 
a tilt ion implantation process. 
Sun teaches, a similar method, in claim 8, where a tilt implanting process is used to form an effective barrier layer that is thin, have high purity, and low porosity. (col. 1, lines 65-66)

a tilt ion implantation process, in the method of Park, according to the teachings of Sun, with the motivation of forming an effective barrier layer that is thin, having high purity, and low porosity. Since both teach the formation of barrier layers are within damascene processing with the use of an ion implanting process one of ordinary skill in the art would be capable of adjusting the process during routine experimentation.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 12, 2022